NO.
12-05-00232-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
KARL SHACKELFORD,     §                      APPEAL FROM THE 241ST
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Karl
Shackelford appeals his conviction for felony driving while intoxicated, for
which he was sentenced to imprisonment for six years.  Appellant’s counsel filed a brief in
compliance with Anders v. California, 
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  We affirm.
 
Background
            Appellant
was charged by indictment with driving while intoxicated.  The charge contained an allegation that
Appellant used a motor vehicle as a deadly weapon.  The indictment also contained an allegation
of a previous conviction of driving while intoxicated.  Appellant pleaded guilty as charged and pleaded
true to the enhancement allegation.  In
return, the State agreed to abandon the deadly weapon allegation in the
indictment.  The trial court conducted a
hearing on punishment on July 13, 2005 and ultimately sentenced Appellant to
imprisonment for six years.  This appeal
followed.
Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant’s counsel
states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error
upon which an appeal can be predicated. 
He further relates that he is well acquainted with the facts in this
case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal.1  We have likewise reviewed the record for
reversible error and have found none.
                                                                                                            
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
our consideration of this matter.  Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave
to withdraw is hereby granted. 
All other pending motions in this matter are overruled as
moot.  We affirm the trial court’s
judgment.
 
Opinion
delivered March 8, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
(DO NOT PUBLISH)




1 Counsel for Appellant certified in his motion
to withdraw that he provided Appellant with a copy of this brief and that
Appellant was given time to file his own brief in this cause.  The time for filing such a brief has expired and
we have received no pro se brief.